DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 17 Dec 2018 fails to comply with 37 CFR 1.98(a)(3)(i-ii), which requires: (i) a concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c)  most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language (the concise explanation may be either separate from applicant’s specification or incorporated therein); and (ii) a copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c).   It has been placed in the application file, but the information referred to therein has not been considered (see MPEP 609.01).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier DE4409057, in view of Palmer 20120067054 and Persichilli (et al., Supercritical CO2 Power Cycle Developments and Commercialization: Why sCO2 can Displace Steam, April 2012, presented at Power-Gen India & Central Asia 2012, Pragati Maidan, New Delhi, India, retrieved on 27 April 2020 from https://www.echogen.com/_CE/pagecontent/Documents/Papers/why-sco2-can-displace-steam.pdf).
Regarding Claim 1, Meier teaches a power generation system (Fig 1) comprising: 

    PNG
    media_image1.png
    718
    1000
    media_image1.png
    Greyscale

a first power producing cycle that is an open loop or semi-closed loop cycle (Fig 1), the first power producing cycle comprising: 
a combustor (1) configured for combusting a solid fuel (lignite 25) with an oxidant (air from compressor 15) and outputting a combustor exhaust stream (7), 
wherein the combustor comprises a solid fuel inlet (3), an oxidant inlet (26), and a sulfur scrubbing component inlet (18; which is fed absorbents ‘B’ including, e.g., lime found in raw gas 9, which is integrated into air feed 24, 25 at point E; p.2 last paragraph, p.3 paras. 1-4), the sulfur scrubbing component being a calcium carbonate containing material (lime); 
at least one power producing member (13) configured to receive at least a portion of the combustor exhaust stream, generate power, and output a turbine exhaust stream (to 14); and 

a second power producing cycle (“combined cycle power plant” with “gas turbine” and “waste heat boiler” p.1 paras.1-2)
wherein the power generation system includes at least one heating member configured to receive the working fluid from the second power producing cycle and transfer heat thereto from the first power producing cycle (in waste heat boiler 14).
Meier does not teach the combustion being performed with a recycle CO2 stream; the second power producing cycle being a closed loop cycle utilizing CO2 as a working fluid, the second power producing cycle comprising: at least one power producing member configured to receive the CO2 working fluid and generate power. 
However, Palmer teaches a semi-closed loop power producing cycle of a power generation system (Fig 1) comprising: 
a combustor (300) configured for combusting a solid fuel (15) with an oxidant (10) in the presence of a recycle CO2 stream (503) and outputting a combustor exhaust stream (320), 
wherein the combustor comprises a solid fuel inlet (Fig 1 below) and an oxidant inlet (for 120; Fig 1); 

    PNG
    media_image2.png
    765
    823
    media_image2.png
    Greyscale

at least one power producing member (400) configured to receive at least a portion of the combustor exhaust stream (Fig 1), generate power (via 400a), and output a turbine exhaust stream (410); and 
one or more elements configured for recycling at least a portion of the combustor exhaust stream back to the combustor (e.g., 5, 500, 540, 550, 560, 570, etc.).
Palmer teaches the use of CO2 as the high recycle ratio recirculating fluid (as compared to air) for transpiration cooling fluid (of the turbine) in order to mitigate turbine blade corrosion and thus reduce the cost of materials required in the turbine ([0092, 0004]). That is, Palmer teaches its “disclosure [including the CO2 recycle circuit that passes through the combustor] also is particularly useful because the CO2 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use CO2 recirculating fluid (through the combustor and turbine) as in Palmer in the power generating system of Meier in order to mitigate turbine blade corrosion and thus reduce the cost of materials required in the turbine (Palmer, [0092, 0004]). That is, an advantageous result of cycling CO2 through the system (including the combustor), is the availability of CO2 in large quantities for transpiration cooling of the turbine blades (as taught by [0092] of Palmer). 
Meier in view of Palmer does not teach the second power producing cycle being a closed loop cycle utilizing CO2 as a working fluid, the second power producing cycle comprising: at least one power producing member configured to receive the CO2 working fluid and generate power.
However, Persichilli teaches conventional combined cycle gas turbine power plants including a bottoming Rankine cycle running steam (i.e., with a HRSG boiler) may be replaced by CO2 bottoming cycles for improved compactness and lower costs (p.1 para.3). The example CO2 bottoming cycle (Fig 2 on p.4) being a closed loop (Fig 2) power producing cycle (with generator) utilizing CO2 as a working fluid (Fig 2 Cycle Description) comprising at least one power producing member (turbine with generator) configured to receive the CO2 working fluid and generate power (Fig 2), wherein at least one heating member (waste-heat exchanger) is configured to receive the working fluid (Flue gas supply) from another power producing cycle and transfer heat from this cycle to the closed loop CO2 cycle (Fig 2). 

    PNG
    media_image3.png
    675
    1421
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the CO2 bottoming cycle of Persichilli in place of any steam-based bottoming cycle of the combined cycle system of Meier in view of Palmer, in order to reduce size and cost of the bottoming cycle (Persichilli, p.1 para.3).
Regarding Claim 2, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above. Meier further teaches the one or more elements of the first power producing cycle includes a filter unit (8, 10) configured for removal of at least a portion of any solids present in the combustor exhaust stream (Fig 1; p.2 para.4). 
Regarding Claim 3, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above. Meier further teaches the filter unit includes one or both of a cyclone filter and a candle filter (8, 10; p.2 para.4).
Regarding Claim 4, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above. Meier further teaches the filter unit is configured for output of a solids stream (4) comprising at least fuel ash and a combustion flue gas stream (9, 12) comprising at least CO2 (p.2 para.4; product of combusting carbonaceous fuels).
Regarding Claim 5, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above. Meier further teaches the at least one power producing member of the first power production cycle is configured to receive the combustion flue gas stream from the filter unit (Fig 1).
Claim 6, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above. Meier in view of Palmer and Persichilli as discussed so far, does not teach the first power production cycle comprises a first heat exchanger configured to withdraw heat from the turbine exhaust stream. 
However, Palmer further teaches the power production cycle comprises a first heat exchanger (500) configured to withdraw heat from the turbine exhaust stream (420, Fig 1) and transfer the heat to the recycled CO2 stream (573, 503). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use CO2 recirculating fluid as in Palmer in the power generating system of Meier in view of Palmer and Persichilli in order to mitigate turbine blade corrosion and thus reduce the cost of materials required in the turbine (Palmer, [0092, 0004]). 
Regarding Claim 7, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above. Meier in view of Palmer and Persichilli as discussed so far, does not teach a water separator configured for receiving the turbine exhaust stream exiting the first heat exchanger and outputting a water stream and a CO2 stream. 
However, Palmer further teaches a water separator (540) configured for receiving the turbine exhaust stream exiting the first heat exchanger (500) and outputting a water stream (542, [0116]) and a CO2 stream (541).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use CO2 recirculating fluid as in Palmer in the power generating system of Meier in view of Palmer and Persichilli in order to mitigate turbine blade corrosion and thus reduce the cost of materials required in the turbine (Palmer, [0092, 0004]). 
Regarding Claim 8, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above. Meier in view of Palmer and Persichilli as discussed so far, does not teach one or both of a compressor and a pump configured for pressurizing the CO2 stream. 
However, Palmer further teaches both a compressor (550) and a pump (570) configured for pressurizing the CO2 stream (Fig 1).

Regarding Claim 9, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above. Meier in view of Palmer and Persichilli as discussed so far, does not teach the first heat exchanger comprises a hot input configured to receive the turbine exhaust stream, a cold output configured to output the turbine exhaust stream, a cold input configured to receive the CO2 stream, and a hot output configured to output the CO2 stream for recycle back to the combustor.
However, Palmer further teaches the first heat exchanger (500) comprises a hot input configured to receive the turbine exhaust stream (420), a cold output configured to output the turbine exhaust stream (501), a cold input configured to receive the CO2 stream (573), and a hot output configured to output the CO2 stream for recycle back to the combustor (503).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use CO2 recirculating fluid as in Palmer in the power generating system of Meier in view of Palmer and Persichilli in order to mitigate turbine blade corrosion and thus reduce the cost of materials required in the turbine (Palmer, [0092, 0004]). 
Regarding Claim 14, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above. Meier further teaches the combustor further comprises a recycle solids inlet (27).
Regarding Claim 28, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above. Meier further teaches the sulfur scrubbing component comprises limestone (p.3 paras.4-5 reciting “lime”).

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Palmer and Persichilli, and further in view of Anderson 6505567.
Regarding Claim 10, Meier in view of Palmer and Persichilli teaches all the limitations of the claimed invention as discussed above including the use of CO2 bottoming cycles in place of steam 
However, Anderson teaches a fluidized bed reactor combustor (12) with a downstream cyclone filter (18) to return combusted solids back to the combustor (12), 

    PNG
    media_image4.png
    706
    514
    media_image4.png
    Greyscale

wherein a solids cooler (steam tubes integrated into the wall structure of 18; Col.3 ll.54-57) is configured to receive a working fluid (steam) from a second power producing cycle (with turbine 136; Col.5 ll.47-52) and transfer heat thereto (Col.3 ll.54-57, Col.5 ll.47-52) from the solids stream of the filter unit (18). 

    PNG
    media_image5.png
    498
    752
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the solids cooler of Anderson to the system of Meier in view of Palmer and Persichilli, in order to make use of waste heat from the recycled solids for power generation (Anderson, Col.5 ll.47-52) and to control the combustion temperatures in the combustor (Anderson, Col.7 ll.19-23). 
Regarding Claim 11, Meier in view of Palmer, Persichilli, and Anderson teaches all the limitations of the claimed invention as discussed above. Meier further teaches a recycle line (4) configured for recycle of solids to the combustor of the first power producing cycle (Fig 1).
Meier in view of Palmer, Persichilli, and Anderson as discussed so far, does not teach the recycle leasing from the solids cooler to the combustor. 
However, Anderson further teaches the solids cooler arranged with the filter unit such that the recycle line (26 to 28 and the subassembly 32, 34, 36, 38) is configured to recycle solids from the solids cooler to the combustor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to route the solids from the solids cooler to the combustor as in Anderson for the system of Meier in view of Palmer, Persichilli, and Anderson for the same reason as discussed above, i.e. in order to make use of waste heat from the recycled solids for power generation (Anderson, Col.5 ll.47-52) and to control the combustion temperatures in the combustor (Anderson, Col.7 ll.19-23). 

Response to Arguments 
Applicant’s arguments filed 03 September 2021 have been carefully considered but they were not persuasive.	
Applicant asserts that Meier has “the object of increasing temperature of the flue gas by burning lignite and complying with the permissible limit values for pollutant emissions…[in] [0004]” and cites to [0016-17 and 20] to conclude that “[a] person of ordinary skill in the art viewing Meier thus would have predicted that high combustion temperature is desired, and modifications that would reduce combustion temperature are undesired”.
However, MPEP2145 provides that arguments of counsel cannot take the place of factually supported objective evidence. In this case, it is a fact that Meier teaches increasing temperature of the flue gas. However, the conclusion that “modifications that would reduce combustion temperature are undesired” by Meier is not factually supported evidence gleaned from Meier. In the design of any system, there are competing variables. A design that endeavors to increase the temperature of a system (combustion temperature or flue temperature) may yield temperatures in excess of the tolerable conditions downstream (e.g. in the turbine) given the design constraints of the downstream components (e.g., if a superalloy high temperature turbine is used, no issues may occur; however a turbine that does not employ superalloy materials may have trouble performing). This is taught by Palmer in [0090] teaching that the “higher the turbine inlet temperature, the higher the plant efficiency, but also the more expensive the turbine is, and potentially, the shorter its lifetime”. Technologies invented to increase flue temperature expand the possible range of flue gas temperature into higher ranges, but that does not mean the highest temperature operation is always desired, and conversely that any technology reducing the temperature would not be desired. 
Applicant further asserts that “Palmer teaches a primary effect of the use of a CO2 circulating fluid in its combustor is to moderate combustion temperature…[in] [0097]…and lower the combustion temperature”.
However, [0097] actually states: 
“For example, a turbine as described herein may be used in a method and system wherein a CO2 circulating fluid is provided in a combustor along with an appropriate fuel, any necessary oxidant, and any associated materials that may be useful for efficient combustion. Such systems and methods can comprise a combustor that operates at very high temperatures (e.g., in the range of about 1,600° C. to about 3,300° C., or even greater), and the presence of the circulating fluid can function to moderate the temperature of a fluid stream exiting the combustor so that the fluid stream can be utilized in energy transfer for power production. Specifically, a combustion product stream can be expanded across at least one turbine to generate power. The expanded gas stream can be 

	It can be seen that [0097] is discussing: 
“a turbine as described herein” (i.e., a turbine comprising transpiration cooled blades using a CO2 circulating fluid as discussed in the preceding paragraphs);
as system where “a CO2 circulating fluid is provided in a combustor along with an appropriate fuel, any necessary oxidant, and any associated materials that may be useful for efficient combustion” (i.e., efficient combustion being previously discussed as critically dependent on higher combustion temperatures in [0090])
 the combustor being one “that operates at very high temperatures (e.g., in the range of about 1,600° C. to about 3,300° C., or even greater) ”;
“and the presence of the circulating fluid [i.e., CO2 circulating fluid transpiration cooling the turbine] can function to moderate the temperature of a fluid stream exiting the combustor [i.e., temperature moderation occurring downstream of the combustor] so that the fluid stream can be utilized in energy transfer for power production [i.e. by the turbines]”.
the “expanded gas stream [i.e., downstream from the turbine(s)] can be cooled to remove various components from the stream, such as water, and heat withdrawn from the expanded gas stream
In [0097], Palmer briefly mentions CO2 circulating fluid being provided in the combustor. However, there are no details regarding this injection of CO2 into the combustor in [0097] or the preceding paragraphs of the same page. 
Conversely, of the paragraphs ([0007-8; 0010, 13-15, 74, 78, 91, 95, 97; 0101-102, 0105-106, 108-109, and 117]) discussing the combustor with CO2 circulating fluid injection, paragraphs [0007-8; 0010, 0013, and 0097] generically mention CO2 circulating fluid being used in the combustor without further elaboration of technical effects. However, paragraphs [0014-15, 74, 78, 91, 95; 0101-102, 105-106, 108-109, and 117] discuss: (1) injection of CO2 into the combustor via transpiration cooling ([0014, 74, 91, 95, 105-106, 108]) to provide a combustion product stream comprising CO2 ([0015]) and/or to achieve very 
The entire disclosure consistently discusses the desirability of high temperature combustion for improved efficiency. The high temperature combustion being facilitated (rather than counteracted) by the injection of CO2 in the combustor (as transpiration cooling fluid or with the solid fuel as a slurry) and use of the recycled CO2 fur turbine transpiration cooling. 
No portion of Palmer teaches injection of CO2 into the combustor for the purposes of reducing the combustion temperature. The cooling of the combustion products stream due to transpiration cooling of the turbine blades occurs downstream of the combustor, and as a result of enabling extremely high combustion temperatures and flue temperatures exiting the combustor. Any excessive cooling caused by the transpiration cooling in the turbine resulting in inefficiency then being compensated by dosing warm oxygen into the recycled CO2 stream, if needed. 
Finally, even if there is a teaching in Palmer that injection of CO2 circulating fluid in the combustor provides a reduction in combustion or flue temperature. Any such teaching would not support Applicant’s conclusion that CO2 circulating fluid injection in the combustor or the turbine obviates the high temperature combustion or flue gasses that may be desired by Meier because Palmer achieves very high combustion and flue temperatures. 
Applicant further asserts that “the paragraphs of Palmer pointed to by the examiner relate to the use of CO2 as a transpiration cooling fluid for the turbine blades in Palmer. Thus, even the reasoning utilized by the examiner in making the combination of Palmer with Meier - i.e., "to mitigate turbine blade corrosion and thus reduce the cost of materials" - does not relate to addition of a CO2 circulating fluid into a combustor…[and any] propos[al]…that a person of ordinary skill in the art would have been motivated to modify Meier to add CO2 at some point for the purpose of mitigating turbine blade corrosion in Meier…would be inapplicable”.
2 circulating (recycled) fluid injection into the combustor in Palmer was cited as line 503 in Fig 1 (see pp.4-5 of Office Action mailed 06 April 2021). The paragraphs [0092, 0004] were cited to support reasons for choosing recycled CO2 circulating fluid as the fluid to be injected into the combustor as opposed to additional air (which was already taught by Meier with 30 in the sole figure of Meier). Paragraph [0092] teaches the “disclosure also is particularly useful because the CO2 circulating fluid can be present in the system in very large quantities, which allows for a very large quantity of cooling fluid to be moved through the turbine blades”. Thus, part of the advantageous teachings of Palmer was to include recycled CO2 circulating fluid (i.e., CO2 circulating from combustor, through turbine, to exhaust, and back to combustor) in order for large quantities of CO2 circulating fluid to be available to the turbine blade for the transpiration cooling, 
However, because Applicant is asserting improper combination based on combustion temperature effects, further paragraphs [0014-15, 74, 78, 91, 95; 0101-102, 105-106, 108-109, and 117] as discussed above, are also cited in support of the combination of Meier in view of Palmer to teach CO2 injection in the combustor. 
These paragraphs teach, as discussed above, (1) injection of CO2 into the combustor via transpiration cooling ([0014, 74, 91, 95, 105-106, 108]) to provide a combustion product stream comprising CO2 ([0015]) and/or to achieve very high temperature, efficient combustion ([0078, 91, 95, 108-109]); (2) injection of CO2 into the combustor with the solid fuel to form a slurry while achieving high temperature combustion ([0101-102]); or (3) further injecting some heated oxygen with the CO2 into the combustor in order to compensate for any loss of efficiency that might occur from excessively cool CO2 fluid being used to transpiration cool the turbine blades ([0117]).  
Applicant further asserts that “[s]ince Meier already teaches that its filter components surprisingly are effective to achieve the purpose [i.e., avoiding corrosion of the turbine blades] for which Palmer requires specialized turbine blades that are designed for transpiration cooling, a person of ordinary skill in the art would have had no motivation to remove effective components from Meier and add specialized turbine blades”. 
However, [0092] of Palmer teaches that “this high volume and/or high mass flow of CO2 cooling fluid through the turbine blades not only protects the turbine blades from the extreme heat that is useful for 
Applicant further asserts that “[t]he examiner has pointed to nothing in Palmer suggesting that its specialized turbine blades are more effective than the filters of Meier”. 
However, Palmer is not required to suggest that its transpiration cooled turbine blades are more effective than the filters of Meier in order to combine the prior art references as discussed in the rejection(s) above. Instead, Palmer teaches an additional advantage to transpiration cooled turbine blades (i.e., protection from the erosive and corrosive effects of high temperature exposure; [0092]) that would have been advantageous in the high temperature flue of Meier, as discussed above, e.g. to reduce cost of turbine materials.  
Applicant further asserts that “a person of ordinary skill in the art would recognize that transpiration cooling of turbine blades (if even desired for the purposes of Meier) could be achieved in Meier without modifying Meier to use a CO2 circulating fluid. For example, Palmer points out that it is known to use air for transpiration cooling. Thus, a person of ordinary skill in the art would not have had any reason to modify Meier to use a CO2 circulating fluid (for any purpose) because it would require significant modifications to the Meier apparatus with no definable result”.
However, the paragraphs [0004, 0092] cited in the rejections above in the reasons/motivation for combination discuss the reason for choosing recycled CO2 circulating fluid instead of air. As discussed above, “air contains large amounts of oxygen, which is highly reactive at high temperatures, and this is another factor that tends to require that turbine blade metallurgy be restricted to highly oxidation resistant materials, such as superalloys” ([0004]) in order to mitigate oxidative degradation. In order to avoid the necessity for costly superalloys to protect against the oxidative degradation, Palmer proposed transpiration cooling with recycled CO2 in [0092], teaching that “rather than using air as a transpiration cooling fluid (which is limited in its cooling ability as described above, and hampered by safety concerns), the methods 
Regarding claims 10-11, Applicant further asserts, “presuming arguendo that the references show the elements or concepts urged by the examiner, the examiner has presented no line of reasoning, and we know of none, as to why the artisan viewing only the collective teachings of the references would have found it obvious to selectively pick and choose various elements and/or concepts from the several references relied upon to arrive at the claimed invention. Ex Parte Clapp, 227 USPQ 972 (PTO Bd App. 1985); In re Horn, 203 USQ 969 (CCPA 1979). Moreover, "a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). All compositions are made of the same substances, retaining their fixed chemical properties. But the elements are capable of an infinity of permutations, and the selection of that group which proves serviceable to a given need may require a high degree of originality. It is that act of selection which is the invention: ... B. G. Corp. v. Walter Kidde & Co., Inc. 79 F.2d 20, 21-22 (2d. Cir. 1935)”.
However, motivation for combination of references was discussed in the prior art rejections of the Office Action mailed 06 April 2021, on pp. 11-12. 
The Remarks filed 03 September 2021 do not provide further details or discussion with specific reference to the relevant references or rejection(s).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741